In our opinion filed herein on July 31st, 1937, reported in Southern Advance Sheets of September 9th, 1937, page 804, we said:
"The petition for rehearing, however, presents another matter which commands our consideration. It is shown by the certificate of the Secretary of State of the State of Florida that the corporation, O.W. Collins, Inc., was dissolved under the provisions of Chapter 14677, Acts of 1931, as amended by Chapter 15726, Acts of 1931, by proclamation of the Governor issued on the 23rd day of November, 1936, under authority of the provisions of Chapter 16880, Acts of 1935. It, therefore, follows that this action is abated as to that corporation. The rule is well settled that all actions pending against a corporation are abated by its dissolution."
And we cited numerous authorities in support of this enunciation.
We then said:
"It has also been held that a corporation itself has no standing in a court to procure relief from a judgment or decree rendered against it after dissolution. See note 15 L.R.A. 628.
"So it is that we now hold that the writ of error is abated as to O.W. Collins, Inc., and the cause henceforth will proceed in the name of City of Hollywood, a municipal corporation of Florida, and Orville W. Collins."
In reaching the conclusion, however, we overlooked the provisions of Section 7 of Chapter 16880, Acts of 1935, which is as follows:
"Any judgment previously secured against any such corporation shall remain in full force and effect against any assets of the corporation and any suit in progress may be *Page 748 
continued without being affected by the dissolution of the defendant corporation."
This provision of the statute supersedes the rule of law which we stated and which would apply in its absence.
It, therefore, follows that the above quoted part of our opinion and judgment of July 31, 1937, must be vacated, cancelled and annulled and the motion to enter an order abating the suit as to the corporation, O.W. Collins, Inc., be denied.
So ordered.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.